         Case 8-19-76260-ast        Doc 153       Filed 10/16/19        Entered 10/16/19 09:21:14


LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

3URSRVHG&RXQVHOWRWKH'HEWRUV
DQG'HEWRUVLQ3RVVHVVLRQ

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260
                                                        )      Case No. 19-76263
In re:                                                  )      Case No. 19-76267
                                                        )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269
                                                        )      Case No. 19-76270
                          Debtors.1                     )      Case No. 19-76271
                                                        )      Case No. 19-76272
                                                        )
                                                        )      (Jointly Administered)


                  SCHEDULE OF ASSETS AND LIABILITIES FOR
            ABSOLUT FACILITIES MANAGEMENT, LLC (CASE NO. 19-76260)




          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
         Case 8-19-76260-ast         Doc 153        Filed 10/16/19        Entered 10/16/19 09:21:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260-ast
                                                          )     Case No. 19-76263-ast
In re:                                                    )     Case No. 19-76267-ast
                                                          )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269-ast
                                                          )     Case No. 19-76270-ast
                          Debtors. 1                      )     Case No. 19-76271-ast
                                                          )     Case No. 19-76272-ast
                                                          )
                                                          )     (Jointly Administered)
                                                          )

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                  Introduction

        Absolut Facilities Management, LLC and its affiliated debtors and debtors-in-possession
(collectively, the “Debtors”) with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements,” and together with the Schedules, the “Schedules and Statements”) with
the United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy
Court”), pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
       These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statement of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in, and comprise an integral part of each Debtor’s
Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
connection with any review of the Schedules and Statements.
        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor (whether

1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).


18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14




publicly filed or otherwise). Additionally, the Schedules and Statements contain unaudited
information that is subject to further review and potential adjustment, and reflect the Debtors’
reasonable efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.
       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements.
        The Debtors and their officers, employees, agents, attorneys, and financial advisors do not
guarantee or warrant the accuracy or completeness of the data that is provided in the Schedules
and Statements and shall not be liable for any loss or injury arising out of or caused in whole or
in part by the acts, omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating or delivering the information contained in the
Schedules and Statements. Except as expressly required by the Bankruptcy Code, the Debtors
and their officers, employees, agents, attorneys and financial advisors expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided in the
Schedules and Statements or to notify any third party should the information be updated, modified,
revised, or re-categorized. The Debtors, on behalf of themselves, their officers, employees, agents
and advisors disclaim any liability to any third party arising out of or related to the information
contained in the Schedules and Statements and reserve all rights with respect thereto.
        The Schedules and Statements have been signed by an authorized representative of each
of the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
upon the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example and without limitation, statements and
representations concerning amounts owed to creditors and their addresses.
                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may exist.
    The Debtors reserve all rights to amend or supplement the Schedules and Statements from
    time to time, in all respects, as may be necessary or appropriate, including, without
    limitation, the right to amend the Schedules and Statements with respect to any claim
    (“Claim”) description, designation, or Debtor against which the Claim is asserted; dispute
    or otherwise assert offsets or defenses to any Claim reflected in the Schedules and
    Statements as to amount, liability, priority, status, or classification; subsequently designate
    any Claim as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
    enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in
    the Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
    constitute an admission by the Debtors that such Claim or amount is not “disputed,”
    “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
    liability by the Debtor against which the Claim is listed or against any of the Debtors.
    Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver
    of rights with respect to the Debtors’ chapter 11 cases, including, without limitation,
    issues involving Claims, substantive consolidation, defenses, equitable subordination,


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14




      recharacterization, and/or causes of action arising under the provisions of chapter 5 of the
      Bankruptcy Code, and any other relevant non- bankruptcy laws to recover assets or avoid
      transfers. Any specific reservation of rights contained elsewhere in the Global Notes
      does not limit in any respect the general reservation of rights contained in this paragraph.
      Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
      and Statements.
      The listing in the Schedules or Statements (including, without limitation, Schedule
      A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
      another Debtor is a statement of what appears in the Debtors’ books and records and does
      not reflect any admission or conclusion of the Debtors regarding whether such amount would
      be allowed as a Claim or how such obligations may be classified and/or characterized in a
      plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On September 10, 2019 (the
    “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their properties
    as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
    On September 20, 2019, the Bankruptcy Court entered an order directing procedural
    consolidation and joint administration of the Debtors’ chapter 11 cases [Docket No. 48].
      The asset information provided in the Schedules and Statements, except as otherwise
      noted, represents the asset data of the Debtors as of September 10, 2019.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of the close of business on September 10, 2019, in
    the Debtors’ books and records. Additionally, because the book values of certain assets,
    may materially differ from their fair market values, they may be listed as undetermined
    amounts as of the Petition Date. Furthermore, as applicable, assets that have fully
    depreciated or were expensed for accounting purposes may not appear in the Schedules
    and Statements if they have no net book value.
 4. Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
    unexpired leases, and other items reported in the Schedules and Statements, the Debtors
    may, nevertheless, have improperly characterized, classified, categorized, designated, or
    omitted certain items due to, among other things, the complexity and size of the Debtors’
    businesses.     Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary, to the extent appropriate or to the extent additional
    information becomes available, including, without limitation, whether contracts or leases
    listed herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition, whether claims are secured or unsecured or whether
    claims are entitled to priority or no priority.
 5. Real Property and Personal Property–Leased. In the ordinary course of their businesses,
    the Debtors leased real property and various articles of personal property, including,
    fixtures, and equipment, from certain third-party lessors. The Debtors have made

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 153     Filed 10/16/19     Entered 10/16/19 09:21:14




      reasonable efforts to list all such leases in the Schedules and Statements. The Debtors
      have made reasonable efforts to include lease obligations on Schedule D (secured debt) to
      the extent applicable and to the extent the lessor filed a UCC-1. However, nothing in the
      Schedules or Statements is or shall be construed as an admission or determination as to
      the legal status of any lease (including whether to assume and assign or reject such lease
      or whether it is a true lease or properly designated as a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
      The liabilities listed on the Schedules do not reflect any analysis of Claims under section
      503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights
      to dispute or challenge the validity of any asserted Claims under section 503(b)(9) of
      the Bankruptcy Code or the characterization of the structure of any such transaction
      or any document or instrument related to any creditor’s Claim.
      The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
      the Schedules and Statements, including, without limitation, goodwill, accrued salaries,
      certain employee benefit accruals, and deferred gains. In addition, certain immaterial
      assets and liabilities may have been excluded.
      The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
      outstanding Claims on a post-petition basis. Prepetition liabilities which have been paid
      post-petition have been excluded from the Schedules and Statements. To the extent the
      Debtors pay any of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Bankruptcy Court, the Debtors reserve all rights to amend and supplement
      the Schedules and Statements and take other action, such as filing claims objections, as is
      necessary and appropriate to avoid overpayment or duplicate payment for such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) equity holders holding 1% or more of
    the equity interest of the Debtor entities; and (c) relatives of any of the foregoing (to the
    extent known by the Debtors). Entities listed as “insiders” have been included for
    informational purposes and their inclusion shall not constitute an admission that those
    entities are insiders for purposes of section 101(31) of the Bankruptcy Code.
 8. Intercompany and Other Transactions. For certain reporting and internal accounting
    purposes, the Debtors record certain intercompany receivables and payables. Receivables
    and payables among the Debtors are reported as assets on Schedule A/B or liabilities on
    Schedule E/F part 2, as appropriate (collectively, the “Intercompany Claims”).
    Intercompany receivables reported on Schedule A/B 77 and Intercompany claims reported
    on Schedule E/F, part 2, are reported as of August 31, 2019. While the Debtors have used
    commercially reasonable efforts to ensure that the proper intercompany balance is attributed
    to each legal entity, the Debtors and their estates reserve all rights to amend the
    Intercompany Claims in the Schedules and Statements, including, without limitation, to
    change the characterization, classification, categorization or designation of such claims,
    including, but not limited to, the right to assert that any or all Intercompany Claims are, in

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14




      fact, consolidated or otherwise properly assets or liabilities of a different Debtor entity.
      Although separate Schedules and Statements have been prepared and filed for each of the
      Debtors, certain of the information set forth in the Schedules and Statements has been
      prepared on a consolidated basis. As a result, the Schedules and Statements may not reflect
      all intercompany activity.
 9. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
    attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
    in certain instances, the Debtors may have inadvertently failed to do so due to the
    complexity and size of the Debtors’ businesses.
      Moreover, other than real property leases reported in Schedule A/B 55, the Debtors have
      not necessarily set forth executory contracts and unexpired leases as assets in the Schedules
      and Statements, even though these contracts and leases may have some value to the
      Debtors’ estates. The Debtors’ executory contracts and unexpired leases have been set forth
      in Schedule G.
 10. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements are
     presented without consideration of any materialman’s or mechanic’s liens.
 11. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b) Schedule
     E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d) Schedule G as
     “executory” or “unexpired,” does not constitute an admission by the Debtors of the
     legal rights of the Claimant, or a waiver of the Debtors’ rights to recharacterize or reclassify
     such Claims, or contracts or leases, to file claim objections in respect of same, or to exercise
     their rights to setoff against or other rights with respect to such Claims.
 12. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 13. Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
     may not have listed all of their causes of action or potential causes of action against third-
     parties as assets in the Schedules and Statements, including, without limitation, causes of
     actions arising under the provisions of chapter 5 of the Bankruptcy Code and any other
     relevant non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all
     of their rights with respect to any cause of action (including avoidance actions),
     controversy, right of setoff, cross-Claim, counter-Claim, or recoupment and any Claim on
     contracts or for breaches of duties imposed by law or in equity, demand, right, action,
     lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense,
     power, privilege, license, and franchise of any kind or character whatsoever, known,
     unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
     liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
     directly or derivatively, whether arising before, on, or after the Petition Date, in contract
     or in tort, in law, or in equity, or pursuant to any other theory of law (collectively,
     “Causes of Action”) they may have, and neither these Global Notes nor the Schedules and
     Statements shall be deemed a waiver of any Claims or Causes of Action or in any way

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14




      prejudice or impair the assertion of such Claims or Causes of Action.
 14. Summary of Significant Reporting Policies. The following is a summary of significant
     reporting policies:
                 a.     Undetermined Amounts. The description of an amount
                        as “unknown,” “TBD” or “undetermined” is not
                        intended to reflect upon the materiality of such amount.

                 b.     Totals. All totals that are included in the Schedules and
                        Statements represent totals of all known amounts. To
                        the extent there are unknown or undetermined amounts,
                        the actual total may be different than the listed total.
                 c.     Liens. Property and equipment listed in the Schedules
                        and Statements are presented without consideration of any
                        liens that may attach (or have attached) to such
                        property and equipment.

 15. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 16. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 17. Intercompany. The listing in the Schedules or Statements (including, without limitation,
     Schedule A/B or Schedule E/F) by the Debtors of any obligation between a Debtor
     and another Debtor is a statement of what appears in the Debtors’ books and records and
     does not reflect any admission or conclusion of the Debtors regarding whether such amount
     would be allowed as a Claim or how such obligations may be classified and/or
     characterized in a plan of reorganization or by the Bankruptcy Court.
 18. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary course
     of business. Offsets in the ordinary course can result from various items, including, without
     limitation, intercompany transactions, pricing discrepancies, returns, refunds, warranties,
     debit memos, credits, and other disputes between the Debtors and their suppliers and/or
     customers. These offsets and other similar rights are consistent with the ordinary course
     of business in the Debtors’ industry and are not tracked separately. Therefore, although
     such offsets and other similar rights may have been accounted for when certain amounts
     were included in the Schedules, offsets are not independently accounted for, and as such,
     are or may be excluded from the Debtors’ Schedules and Statements.
 19. Resident Names and Addresses. Resident and guardian names and addresses have been
     removed from the entries listed on the Schedules and Statements and have been replaced
     with reference to a unique resident number. Such redacted information is available upon
     entry of an order by the Bankruptcy Court authorizing the production of such redacted
     information.
 20. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
     the Global Notes shall control.


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 153     Filed 10/16/19    Entered 10/16/19 09:21:14




                   Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’ assets
 as of September 10, 2019, unless otherwise noted below. Other than real property leases
 reported on Schedule A/B 55, the Debtors have not included leases and contracts on Schedule
 A/B. Leases and contracts are listed on Schedule G.

          Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
          as of September 10, 2019. Details with respect to the Debtors’ cash management
          system and bank accounts are provided in the Debtors’ Emergency Motion for Interim
          and Final Orders (I) Authorizing the Debtors to (A) Continue Using their Cash
          Management System and (B) Maintain Existing Bank Accounts and Business Forms;
          (II) Waiving Certain Deposit Guidelines; and (III) Granting Related Relief [Docket No.
          11] (the “Cash Management Motion”).
          Schedule A/B 11. Accounts receivable do not include intercompany receivables.
          Intercompany receivables are reported on Schedule A/B 77.
          Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
          A/B 15 as an undetermined amount because the fair market value of such ownership
          is dependent on numerous variables and factors and likely differs significantly from
          their net book value.
          Schedule A/B 55. The Debtors do not own any real property. The Debtors have also
          listed their real property leases in Schedule A/B 55, along with the Debtors leasehold
          improvements, if any.
          Schedule A/B 63. The Debtors maintain a resident database/list. The amount is listed
          as undetermined because the fair market value of such ownership cannot be
          determined.
          Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may have
          accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs, refunds,
          or warranty Claims. Additionally, certain of the Debtors may be a party to pending
          litigation in which the Debtors have asserted, or may assert, Claims as a plaintiff or
          counter-Claims as a defendant. Because such Claims are unknown to the Debtors and
          not quantifiable as of the Petition Date, they are not listed on Schedule A/B 74 or 75.
          The Debtors’ failure to list any contingent and/or unliquidated claim held by the
          Debtors in response to these questions shall not constitute a waiver, release,
          relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various dates;
 a determination of the date upon which each Claim arose or was incurred would be
 unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a complete
 description of the collateral and the nature, extent, and priority of liens. Nothing in the
 Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 153      Filed 10/16/19      Entered 10/16/19 09:21:14




 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by the
 Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to recharacterize
 or reclassify such Claim or contract, including by filing a claim objection or adversary
 proceeding in respect of same.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general unsecured
 Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’ books and records
 as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or arose
 would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not list a
 date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on Schedule E/F
 part 2 may have been aggregated by unique creditor name and remit to address and may include
 several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 may also
 include potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to pending
 litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and disputed claims,
 to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases.     Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired lease,
 was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and contracts
 listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.



18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 153      Filed 10/16/19     Entered 10/16/19 09:21:14




 Certain of the contracts and agreements listed on Schedule G may consist of several parts,
 including, purchase orders, amendments, restatements, waivers, letters, and other documents
 that may not be listed on Schedule G or that may be listed as a single entry. In some cases, the
 same supplier or provider may appear multiple times on Schedule G. This multiple listing is
 intended to reflect distinct agreements between the applicable Debtor and such supplier or
 provider. The Debtors expressly reserve their rights to challenge whether such related
 materials constitute an executory contract, a single contract or agreement, or multiple, severable
 or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired, have been
 terminated or may have been modified, amended, or supplemented from time to time by
 various amendments, restatements, waivers, estoppel certificates, letters, memoranda and
 other documents, instruments, and agreements that may not be listed therein despite the
 Debtors’ use of reasonable efforts to identify such documents. Further, unless otherwise
 specified on Schedule G, each executory contract or unexpired lease listed thereon shall
 include all exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or unexpired
 lease, without respect to whether such agreement, instrument, or other document is listed
 thereon.
 In addition, the Debtors may have entered into various other types of agreements in the ordinary
 course of their businesses, such as subordination, nondisturbance, and attornment agreements,
 supplemental agreements, settlement agreements, amendments/letter agreements, title
 agreements and confidentiality agreements. Such documents may not be set forth on Schedule
 G. Certain of the executory agreements may not have been memorialized and could be subject
 to dispute. Executory agreements that are oral in nature have not been included on the Schedule
 G.
 Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
 or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
 The Debtors may not have identified certain guarantees associated with the Debtors’ executory
 contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
 In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
 litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
 may assert cross-Claims and counter-Claims against other parties. Because the Debtors have
 treated all such Claims as contingent, disputed, or unliquidated, such Claims have not been
 set forth individually on Schedule H. Litigation matters can be found on each Debtor’s
 Schedule E/F part 2 and Statement 7, as applicable.
                  Specific Disclosures with Respect to the Debtors’ Statements
 Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors
 within 90 days before the Petition Date except for those made to insiders (which payments
 appear in response to Statement question 4), employees, and bankruptcy professionals (which
 payments appear in Statement 11 and include any retainers paid to bankruptcy professionals).
 The amounts listed in Statement 3 reflect the Debtors’ disbursements netted against any check
 level detail; thus, to the extent a disbursement was made to pay for multiple invoices, only
 one entry has been listed on Statement 3.

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14




 Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
 well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
 reflect the universe of payments and transfers to such individuals including compensation,
 bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
 Amounts paid on behalf of such employee for certain life and disability coverage, which
 coverage is provided to all of the Debtors’ employees, has not been included.
 Statement 5.    Statement 5 excludes goods returned in the ordinary course of
 business.
 Statement 7. Any information contained in Statement 7 shall not be a binding representation
 of the Debtors’ liabilities with respect to any of the suits and proceedings identified therein.
 Statement 10. The Debtors occasionally incur losses for a variety of reasons, including theft
 and property damage. The Debtors, however, may not have records of all such losses if
 such losses do not have a material impact on the Debtors’ businesses or are not reported for
 insurance purposes.
 Statement 11. Out of an abundance of caution, the Debtors have included payments to all
 professionals who have rendered any advice related the Debtors’ bankruptcy proceedings
 in Statement 11. However, it is possible that the disclosed fees also relate to other, non-
 bankruptcy related services, and may include services rendered to other parties.
 Statement 26d. The Debtors have provided financial statements in the ordinary course of their
 businesses to numerous financial institutions, creditors, and other parties within two years
 immediately before the Petition Date. Considering the number of such recipients and the
 possibility that such information may have been shared with parties without the Debtors’
 knowledge or consent or subject to confidentiality agreements, the Debtors have not disclosed
 any parties that may have received such financial statements for the purposes of Statement
 26d.
 Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
 the Debtors have included a comprehensive response to Statement 30 in Statement 4.




18271345.1
233620-10001
                        Case 8-19-76260-ast                                    Doc 153                  Filed 10/16/19                         Entered 10/16/19 09:21:14


 Fill in this information to identify the case:

 Debtor name            Absolut Facilities Management, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)               19-76260
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       20,985,927.27

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       20,985,927.27


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,640,379.32


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        8,978,470.73


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         14,618,850.05




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 153     Filed 10/16/19       Entered 10/16/19 09:21:14


 Fill in this information to identify the case:

 Debtor name         Absolut Facilities Management, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76260
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    M&T Bank                                                 Corporate Checking           5087                                     $3,000.00



                                                                            Oper - Corporate
           3.2.    M&T Bank                                                 Checking                     1091                                  $591,932.94



                                                                            Payable - Corporate
           3.3.    M&T Bank                                                 Checking                     1837                                             $0.00



                                                                            PR - Corporate
           3.4.    M&T Bank                                                 Checking                     1083                                             $0.00



                                                                            Coll - Corporate
           3.5.    M&T Bank                                                 Checking                     4265                                     $9,165.86



                                                                            Oper - Corporate
           3.6.    M&T Bank                                                 Checking                     5079                                     $3,236.31



                                                                            Payable - Corporate
           3.7.    M&T Bank                                                 Checking                     6953                                             $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 153     Filed 10/16/19         Entered 10/16/19 09:21:14


 Debtor           Absolut Facilities Management, LLC                                           Case number (If known) 19-76260
                  Name



                                                                            PR - Corporate
           3.8.     M&T Bank                                                Checking                        5095                                   $0.00



                                                                            Coll - Corporate
           3.9.     M&T Bank                                                Checking                        4595                                   $0.02



           3.10
           .    M&T Bank                                                    Corporate Checking              5426                           $81,242.97



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                           $688,578.10
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     WKL ADVISORS - BILL LENHART                                                                                            $25,000.00




           8.2.     LOEB & LOEB                                                                                                           $132,359.00




 9.        Total of Part 2.                                                                                                           $157,359.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                      Valuation method used      Current value of
                                                                                                      for current value          debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 153     Filed 10/16/19       Entered 10/16/19 09:21:14


 Debtor         Absolut Facilities Management, LLC                                           Case number (If known) 19-76260
                Name

           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     Absolut Center for Nursing and Rehab at
           15.1.     Dunkirk                                                        54        %                                       Unknown



                     Absolut Center for Nursing and Rehab at
           15.2.     Eden                                                           54        %                                       Unknown



                     Absolut Center for Nursing and Rehab at
           15.3.     Endicott                                                       54        %                                       Unknown



                     Absolut Center for Nursing and Rehab at
           15.4.     Houghton                                                       54        %                                       Unknown



                     Absolut Center for Nursing and Rehab at
           15.5.     Salamance                                                      54        %                                       Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                           $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 153     Filed 10/16/19        Entered 10/16/19 09:21:14


 Debtor         Absolut Facilities Management, LLC                                            Case number (If known) 19-76260
                Name

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    See Schedule A/B: Part 8, Questions
                     47-53 Attachment                                                $281,294.00     Book                                $281,294.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                         $281,294.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                   Unknown       Book                                   Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 153     Filed 10/16/19       Entered 10/16/19 09:21:14


 Debtor         Absolut Facilities Management, LLC                                           Case number (If known) 19-76260
                Name


 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Avante - Intercompany Claim                                                                                                  $25,654.75



            Concord Care Center Toledo - Intercompany Claim                                                                              $46,430.89



            Concord Care Center Cortland - Intercompany Claim                                                                            $68,686.01



            Fiddler's Green Manor - Intercompany Claim                                                                                   $75,000.00



            Alternative Solutions Group, LLC - Intercompany Claim                                                                       $270,277.17


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 153     Filed 10/16/19       Entered 10/16/19 09:21:14


 Debtor         Absolut Facilities Management, LLC                                           Case number (If known) 19-76260
                Name



           Sweet Brook of Williamstown - Intercompany Claim                                                                        $288,808.34



           Absolut at Eden, LLC - Intercompany Claim                                                                               $950,600.00



           Absolut at Orchard Brooke, LLC - Intercompany Claim                                                                    $1,046,810.47



           Absolut at Dunkirk Park, LLC - Intercompany Claim                                                                      $1,260,700.00



           Absolut at Houghton, LLC - Intercompany Claim                                                                          $1,290,200.00



           Absolut at Salamanca, LLC - Intercompany Claim                                                                         $2,015,900.00



           Absolut at Endicott, LLC - Intercompany Claim                                                                          $4,405,708.11



           Absolut at Orchard Park, LLC - Intercompany Claim                                                                      $8,113,920.43




 78.       Total of Part 11.                                                                                                   $19,858,696.17
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                       Case 8-19-76260-ast                            Doc 153               Filed 10/16/19                   Entered 10/16/19 09:21:14


 Debtor          Absolut Facilities Management, LLC                                                                  Case number (If known) 19-76260
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $688,578.10

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $157,359.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $281,294.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $19,858,696.17

 91. Total. Add lines 80 through 90 for each column                                                       $20,985,927.27             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $20,985,927.27




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case 8-19-76260-ast         Doc 153      Filed 10/16/19     Entered 10/16/19 09:21:14
                                   In re Absolut Facilities Management, LLC
                                               Case No. 19-76260
                   Schedule A/B: Part 8, Questions 47-53 - Machinery, equipment and vehicles


       General Description of Property
(Automobiles, Vans, Trucks, etc.; Watercraft,
  Trailers, Motors and Related Accessories;
 Aircraft and Accessories; Other Machinery,     Net Book Value of    Valuation Method Used     Current Value of
           Fixtures, and Equipment)             Debtor's Interest       for Current Value      Debtor's Interest
2016/Ford/E350 Transit                                 $19,000.00             Book                   $19,000.00
2016/Ford/E350 Transit                                 $19,000.00             Book                   $19,000.00
2016/Toyota Prius                                      $13,320.00             Book                   $13,320.00
2016/Toyota Prius                                      $15,882.00             Book                   $15,882.00
2017/Ford/TCN                                          $12,695.00             Book                   $12,695.00
2017/Ford/TCN                                          $17,600.00             Book                   $17,600.00
2017/Ford/TCN                                          $17,600.00             Book                   $17,600.00
2017/Nissan Pathfinder                                 $17,127.00             Book                   $17,127.00
2017/Nissan Rogue                                      $17,124.00             Book                   $17,124.00
2017/Toyota Prius                                      $13,320.00             Book                   $13,320.00
2017/Toyota Prius                                      $13,320.00             Book                   $13,320.00
2017/Toyota Prius                                      $13,320.00             Book                   $13,320.00
2018/Toyota Prius C                                    $15,125.00             Book                   $15,125.00
2019/Chevy Traverse                                    $34,095.00             Book                   $34,095.00
2020/Toyota Corolla                                    $21,383.00             Book                   $21,383.00
2020/Toyota Corolla                                    $21,383.00             Book                   $21,383.00
                                                                                        Total:      $281,294.00




                                                      1 of 1
                       Case 8-19-76260-ast                       Doc 153           Filed 10/16/19             Entered 10/16/19 09:21:14


 Fill in this information to identify the case:

 Debtor name          Absolut Facilities Management, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)              19-76260
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    See D: Part 1 Attachment                      Describe debtor's property that is subject to a lien               $5,640,379.32                  Unknown
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                        $5,640,379.32
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.


 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                     Case 8-19-76260-ast    Doc 153     Filed 10/16/19                               Entered 10/16/19 09:21:14

                                                                          In re Absolut Facilities Management, LLC
                                                                                      Case No. 19-76260
                                                             Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                         Insider or Related Party?




                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent
                                                                                                                                     CoDebtor
                                                                                                                                                Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                     Disputed
                                                                                      Last 4 Digits of                                           Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                 Creditor Name and Mailing Address                Email              Account Number                                                     and the Nature of Lien                                                       the collateral)     Supports this Claim
CAPITAL FINANCE LLC
ATTN: CHIP WOELPER
1422 CLARKVIEW ROAD                                                                                                                                Various, Line of Credit Accounts
BALTIMORE MD 21209                                      cwoelper@capfundinc.com            0003                                                               Receivable                  X             X                                $4,951,478.58                  Unknown
CAPITAL FINANCE LLC
ATTN: CHIP WOELPER
1422 CLARKVIEW ROAD                                                                                                                                Various, Line of Credit Accounts
BALTIMORE MD 21209                                      cwoelper@capfundinc.com            0014                                                               Receivable                  X             X                                 $688,900.74                   Unknown
CAPITAL FINANCE, LLC
1422 CLARKVIEW ROAD
BALTIMORE MD 21209                                                                                                                                           2/26/2009                                  X                                    Unknown                    Unknown
CAPITAL FUNDING GROUP, INC.
1422 CLARKVIEW ROAD
BALTIMORE MD 21209                                                                                                                                           5/14/2009                    X             X                                    Unknown                    Unknown
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
ATTN: ELIZABETH FOX-SOLOMON
300 PEARL STREET, SUITE 450
BUFFALO NY 14202                                                                                                                                             10/19/2018                   X             X             X                      Unknown                    Unknown
FIRST STATE BANK OF NEWCASTLE
24 NORTH SUMNER STREET
NEWCASTLE WY 82701                                                                                                                                           10/4/2011                    X             X             X                      Unknown                    Unknown
MARUETTE EQUIPMENT FINANCE, LLC
6975 UNION PARK CENTER, 2ND FLOOR
MIDVALE UT 84047                                                                                                                                             2/10/2012                    X             X                                    Unknown                    Unknown
MARUETTE EQUIPMENT FINANCE, LLC
6975 UNION PARK CENTER, 2ND FLOOR
MIDVALE UT 84047                                                                                                                                             10/25/2010                   X             X                                    Unknown                    Unknown
MARUETTE EQUIPMENT FINANCE, LLC
6975 UNION PARK CENTER, 2ND FLOOR
MIDVALE UT 84047                                                                                                                                             10/26/2010                   X             X             X                      Unknown                    Unknown
MARUETTE EQUIPMENT FINANCE, LLC
6975 UNION PARK CENTER, 2ND FLOOR
MIDVALE UT 84047                                                                                                                                             2/25/2011                    X             X             X                      Unknown                    Unknown
NAVITAS LEASE CORP. ISAOA
203 FORT WADE RD UNIT 300
PONTE VERDE FL 32081-5159                                                                                                                                    11/23/2015                   X             X                                    Unknown                    Unknown
SPECIALTY RX INC.
209 EAST 11TH STREET
ROSELLE NJ 7203                                                                                                                                              6/17/2019                    X             X             X                      Unknown                    Unknown
STERLING NATIONAL BANK
42 BROADWAY
NEW YORK NY 10004                                                                                                                                            7/13/2011                    X             X                                    Unknown                    Unknown
TCF EQUIPMENT FINANCE, INC.
11100 WAYZATA BOULEVARD, SUITE 801
MINNETONKA MN 55305                                                                                                                                          2/10/2012                    X             X                                    Unknown                    Unknown
U.S. BANK EQUIPMENT FINANCE
1310 MADRID STREET
MARSHALL MN 56258                                                                                                                                            3/23/2016                    X             X                                    Unknown                    Unknown




                                                                                           1 of 2
                                                       Case 8-19-76260-ast    Doc 153     Filed 10/16/19                               Entered 10/16/19 09:21:14

                                                                            In re Absolut Facilities Management, LLC
                                                                                        Case No. 19-76260
                                                               Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                           Insider or Related Party?




                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                           Contingent
                                                                                                                                       CoDebtor
                                                                                                                                                  Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                       Disputed
                                                                                        Last 4 Digits of                                           Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                   Creditor Name and Mailing Address                Email              Account Number                                                     and the Nature of Lien                                                       the collateral)     Supports this Claim
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK
1310 MADRID STREET
MARSHALL MN 56258                                                                                                                                              3/27/2015                    X             X             X                      Unknown                    Unknown
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK
1310 MADRID STREET
MARSHALL MN 56258                                                                                                                                              12/30/2015                   X             X X                                  Unknown                   Unknown
                                                                                                                                                                                                           Total:                          $5,640,379.32                 Unknown




                                                                                             2 of 2
                     Case 8-19-76260-ast                         Doc 153        Filed 10/16/19                 Entered 10/16/19 09:21:14


 Fill in this information to identify the case:

 Debtor name         Absolut Facilities Management, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)           19-76260
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $8,978,470.73
           See EF: Part 2 Attachment                                            Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                    8,978,470.73

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        8,978,470.73




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                                                                             Case 8-19-76260-ast          Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14


                                                                                                                        In re Absolut Facilities Management, LLC
                                                                                                                                    Case No. 19-76260
                                                                                                           Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent
                                                                                                                                                                                                                      Date Debt was




                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                                                    Incurred, Basis for
                                Creditor Name                                                  Address1                                    Address2                  City            State        Zip     Country         Claim                                                                             Total Claim
777 Equipment Finance                                                P.O. Box 75295                                                                         Chicago             IL           60675-5295                    8/14/2019                     X                                                         $293.33
Abe Schonfeld                                                        1146 East 27th Street                                                                  Brooklyn            NY           11210                          9/1/2018                     X                                                       $66,447.00
Abe Schonfeld                                                        1146 East 27th Street                                                                  Brooklyn            NY           11210                         12/1/2018                     X                                                       $65,323.50
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       2178 N. 5th Street                                                                     Allegany            NY           14706                                                       X                                                    $1,958,775.94
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    292 Main Street                                                                        East Aurora         NY           14052                                                       X                                                     $162,347.60
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        4540 Lincoln Drive                                                                     Gasport             NY           14067                                                       X                                                     $254,446.69
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   101 Creekside Drive                                                                    Painted Post        NY           14870                                                       X                                                    $1,922,623.30
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      26 Cass Street                                                                         Westfield           NY           14787                                                       X                                                    $1,425,943.32
Accelerated Care Plus Leasing Inc.                                   c/o Greenberg, Grant & Richards,Inc                                                    Houston             TX           77057                         8/21/2019                     X                                                        $3,000.00
Accelerated Care Plus Leasing Inc.                                   c/o Greenberg, Grant & Richards,Inc                                                    Houston             TX           77057                         9/25/2019                     X                                                        $3,000.00
Accelerated Care Plus Leasing Inc.                                   c/o Greenberg, Grant & Richards,Inc                                                    Houston             TX           77057                       10/23/2019                      X                                                        $3,000.00
All Square Media, LLC                                                61 Rehm Road                                                                           Lancaster           NY           14086                          3/7/2018                     X                                                        $1,500.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         4/19/2016                     X                                                       $93,412.72
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         5/17/2016                     X                                                       $92,056.44
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                          9/1/2016                     X                                                       $24,000.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         10/1/2016                     X                                                        $9,600.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         11/1/2016                     X                                                        $9,600.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         12/1/2016                     X                                                        $9,600.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                          1/1/2017                     X                                                        $9,600.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                          2/1/2017                     X                                                        $9,600.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                          2/7/2017                     X                                                           $34.69
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         2/15/2017                     X                                                        $9,600.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         3/15/2017                     X                                                        $9,600.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         4/15/2017                     X                                                        $9,600.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         5/15/2017                     X                                                        $9,600.00
Allstate Administrators LLC                                          202 Caton Avenue                                                                       Brooklyn            NY           11218                         6/19/2017                     X                                                        $9,600.00
Allstate Medical                                                     34 35th St. Bldg. #6                                                                   Brooklyn            NY           11232                         8/27/2018                     X                                                         $898.27
Allstate Medical                                                     34 35th St. Bldg. #6                                                                   Brooklyn            NY           11232                         9/21/2018                     X                                                        $1,116.43
Allstate Medical                                                     34 35th St. Bldg. #6                                                                   Brooklyn            NY           11232                          5/7/2019                     X                                                        $1,125.99
Allstate Medical                                                     34 35th St. Bldg. #6                                                                   Brooklyn            NY           11232                          7/1/2019                     X                                                        $3,292.31
Allstate Medical                                                     34 35th St. Bldg. #6                                                                   Brooklyn            NY           11232                         7/10/2019                     X                                                        $2,900.36
American Express                                                     200 Vesey Street                                                                       New York            NY           10281                      Various Dates                    X                                                     $461,965.76
AT&T                                                                 P.O. Box 5019                                                                          Carol Stream        IL           60197-5019                    8/11/2019                     X                                                         $319.59
AT&T                                                                 P.O. Box 6463                                                                          Carol Stream        IL           60197-6463                    8/17/2019                     X                                                         $336.02
Avalon Document Services                                             741 Main Street                                                                        Buffalo             NY           14203                         2/21/2019                     X                                                         $758.37
AXIS Surplus Insurance Co.                                           11680 Great Oaks Way, Ste 500                                                          Alpharetta          GA           30022                         5/31/2019                     X                                                       $11,250.00
Barclay Damon, LLP                                                   Avant Bld. Suite 1200                                                                  Buffalo             NY           14202-5510                    6/21/2018                     X                                                         $528.00
Barclay Damon, LLP                                                   Avant Bld. Suite 1200                                                                  Buffalo             NY           14202-5510                    7/20/2018                     X                                                         $600.00
Barclay Damon, LLP                                                   Avant Bld. Suite 1200                                                                  Buffalo             NY           14202-5510                    8/16/2018                     X                                                         $376.25
Barclay Damon, LLP                                                   Avant Bld. Suite 1200                                                                  Buffalo             NY           14202-5510                    9/24/2018                     X                                                        $1,632.00
Barclay Damon, LLP                                                   Avant Bld. Suite 1200                                                                  Buffalo             NY           14202-5510                  10/16/2018                      X                                                         $408.00
Barclay Damon, LLP                                                   Avant Bld. Suite 1200                                                                  Buffalo             NY           14202-5510                  11/21/2018                      X                                                         $288.00
Barclay Damon, LLP                                                   Avant Bld. Suite 1200                                                                  Buffalo             NY           14202-5510                  12/10/2018                      X                                                         $312.00
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                         6/25/2019                     X                                                           $49.97
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                         6/27/2019                     X                                                           $99.72
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                         7/10/2019                     X                                                           $70.47
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                         7/23/2019                     X                                                        $1,133.97
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                         7/31/2019                     X                                                           $10.00
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                          8/7/2019                     X                                                           $53.22
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                          8/8/2019                     X                                                         $525.02
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                          8/9/2019                     X                                                           $47.80
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                         8/12/2019                     X                                                           $21.00
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                         8/19/2019                     X                                                           $21.75
Bartsch's Auto Service, Inc.                                         900 Maple Rd.                                                                          Elma                NY           14059                         8/31/2019                     X                                                        $1,215.92
Biels Information Technology Sytems                                  1201 Indian Church Rd.                                                                 Buffalo             NY           14224                         3/29/2019                     X                                                         $304.96
Biels Information Technology Sytems                                  1201 Indian Church Rd.                                                                 Buffalo             NY           14224                         4/17/2019                     X                                                         $411.75
Biels Information Technology Sytems                                  1201 Indian Church Rd.                                                                 Buffalo             NY           14224                         4/26/2019                     X                                                         $330.23
Biels Information Technology Sytems                                  1201 Indian Church Rd.                                                                 Buffalo             NY           14224                         5/17/2019                     X                                                         $543.68
Biels Information Technology Sytems                                  1201 Indian Church Rd.                                                                 Buffalo             NY           14224                         5/28/2019                     X                                                         $259.89
Biels Information Technology Sytems                                  1201 Indian Church Rd.                                                                 Buffalo             NY           14224                         5/31/2019                     X                                                         $253.13
Biels Information Technology Sytems                                  1201 Indian Church Rd.                                                                 Buffalo             NY           14224                         6/28/2019                     X                                                         $331.51
Biels Information Technology Sytems                                  1201 Indian Church Rd.                                                                 Buffalo             NY           14224                         7/12/2019                     X                                                         $232.61




                                                                                                                                         1 of 8
                                                                       Case 8-19-76260-ast         Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14


                                                                                                 In re Absolut Facilities Management, LLC
                                                                                                             Case No. 19-76260
                                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent
                                                                                                                                                                                               Date Debt was




                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                             Incurred, Basis for
                               Creditor Name                             Address1                                   Address2                  City            State        Zip     Country         Claim                                                                             Total Claim
Biels Information Technology Sytems            1201 Indian Church Rd.                                                                Buffalo             NY           14224                         7/29/2019                     X                                                          $335.82
Biels Information Technology Sytems            1201 Indian Church Rd.                                                                Buffalo             NY           14224                         7/31/2019                     X                                                          $208.06
Biels Information Technology Sytems            1201 Indian Church Rd.                                                                Buffalo             NY           14224                         8/31/2019                     X                                                          $600.74
Biels Information Technology Sytems            1201 Indian Church Rd.                                                                Buffalo             NY           14224                         9/23/2019                     X                                                          $346.30
Billit AIT, LLC                                300 GLEED AVE.                                                                        EAST AURORA         NY           14052                         6/30/2019                     X                                                          $489.56
Billit AIT, LLC                                300 GLEED AVE.                                                                        EAST AURORA         NY           14052                         7/31/2019                     X                                                          $879.96
Billit AIT, LLC                                300 GLEED AVE.                                                                        EAST AURORA         NY           14052                         8/31/2019                     X                                                          $453.39
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                         7/19/2019                     X                                                          $867.81
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                         7/26/2019                     X                                                          $867.83
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                          8/2/2019                     X                                                          $807.81
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                          8/9/2019                     X                                                          $807.83
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                         8/16/2019                     X                                                          $807.81
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                         8/23/2019                     X                                                          $807.83
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                         8/30/2019                     X                                                          $807.81
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                          9/6/2019                     X                                                          $807.83
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                         9/27/2019                     X                                                          $782.81
Billit AIT, LLC                                Flex Account                                                   300 Gleed Ave.         East Aurora         NY           14052                         10/4/2019                     X                                                          $782.83
Bison Fleet Specialists                        1615 William Street                                                                   Buffalo             NY           14206                         7/11/2019                     X                                                        $3,186.18
Bison Fleet Specialists                        1615 William Street                                                                   Buffalo             NY           14206                         7/16/2019                     X                                                        $3,580.90
Bonezzi Switzer Polito & Hupp Co., LPA         312 Walnut Street, Suite 2530                                                         Cincinnati          OH           45202-9914                    4/12/2019                     X                                                          $175.00
Brian Parisi Copier Systems, Inc.              8316 Main St.                                                                         Williamsville       NY           14221                          7/2/2019                     X                                                           $15.77
Brian Parisi Copier Systems, Inc.              8316 Main St.                                                                         Williamsville       NY           14221                         7/10/2019                     X                                                           $14.57
Brian Parisi Copier Systems, Inc.              8316 Main St.                                                                         Williamsville       NY           14221                         7/12/2019                     X                                                           $31.46
Brian Parisi Copier Systems, Inc.              8316 Main St.                                                                         Williamsville       NY           14221                         7/26/2019                     X                                                           $17.59
Brian Parisi Copier Systems, Inc.              8316 Main St.                                                                         Williamsville       NY           14221                         7/31/2019                     X                                                        $1,968.46
Brian Parisi Copier Systems, Inc.              8316 Main St.                                                                         Williamsville       NY           14221                          8/5/2019                     X                                                           $14.57
Brian Parisi Copier Systems, Inc.              8316 Main St.                                                                         Williamsville       NY           14221                         8/30/2019                     X                                                        $2,060.94
Brian Parisi Copier Systems, Inc.              8316 Main St.                                                                         Williamsville       NY           14221                         9/10/2019                     X                                                           $17.56
Brian Parisi Copier Systems, Inc.              8316 Main St.                                                                         Williamsville       NY           14221                         10/2/2019                     X                                                           $17.59
Buffalo Envelope                               2914 Walden Ave.                                                                      Depew               NY           14043                         7/31/2019                     X                                                          $513.84
Buffalo Envelope                               2914 Walden Ave.                                                                      Depew               NY           14043                         8/16/2019                     X                                                          $244.56
Buffalo Envelope                               2914 Walden Ave.                                                                      Depew               NY           14043                         8/30/2019                     X                                                          $131.09
Buffalo Transportation Inc.                    289 Ramsdell Ave.                                                                     Buffalo             NY           14216                         3/10/2017                     X                                                        $6,566.50
Buffalo Transportation Inc.                    289 Ramsdell Ave.                                                                     Buffalo             NY           14216                          4/6/2017                     X                                                        $3,011.50
Buffalo Transportation Inc.                    289 Ramsdell Ave.                                                                     Buffalo             NY           14216                          5/5/2017                     X                                                          $555.00
Buffalo Transportation Inc.                    289 Ramsdell Ave.                                                                     Buffalo             NY           14216                         6/12/2017                     X                                                          $312.25
Buffalo Transportation Inc.                    289 Ramsdell Ave.                                                                     Buffalo             NY           14216                         6/13/2017                     X                                                          $700.00
Cascades Recovery U.S., Inc.                   1845 Emerson St.                                                                      Rochester           NY           14606                         7/31/2019                     X                                                            $6.72
Cascades Recovery U.S., Inc.                   1845 Emerson St.                                                                      Rochester           NY           14606                         8/31/2019                     X                                                            $6.72
CIOX Health                                    P.O. Box 409740                                                                       Atlanta             GA           30384-9740                    5/11/2018                     X                                                        $2,729.75
CIOX Health                                    P.O. Box 409740                                                                       Atlanta             GA           30384-9740                    3/18/2019                     X                                                          $707.79
CIOX Health                                    P.O. Box 409875                                                                       Altanta             GA           30384                         10/6/2017                     X                                                        $2,600.43
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         9/30/2017                     X                                                       $20,880.52
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                        10/31/2017                     X                                                        $3,951.17
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                        11/30/2017                     X                                                       $15,257.02
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                        12/31/2017                     X                                                       -$3,063.24
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         1/31/2018                     X                                                         -$428.74
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         2/28/2018                     X                                                        $3,821.08
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         3/31/2018                     X                                                        $2,103.00
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         4/30/2018                     X                                                        $5,093.97
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         5/31/2018                     X                                                        $2,910.04
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         6/30/2018                     X                                                        $6,740.50
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         7/31/2018                     X                                                        $1,997.43
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         8/31/2018                     X                                                        $2,948.00
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         9/30/2018                     X                                                        $1,586.27
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                        10/31/2018                     X                                                        $8,811.49
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                        11/30/2018                     X                                                        $4,250.50
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                        12/31/2018                     X                                                        $2,734.05
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         1/31/2019                     X                                                        $2,042.73
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         2/28/2019                     X                                                        $3,468.26
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         3/31/2019                     X                                                        $3,070.50
Cub Aviation, LLC                              c/o Craig Glasser                                                                     Yonkers             NY           10710                         4/30/2019                     X                                                        $4,854.40




                                                                                                                  2 of 8
                                                                         Case 8-19-76260-ast        Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14


                                                                                                  In re Absolut Facilities Management, LLC
                                                                                                              Case No. 19-76260
                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                               Creditor Name                              Address1                                   Address2                  City            State        Zip     Country         Claim                                                                             Total Claim
Cub Aviation, LLC                              c/o Craig Glasser                                                                      Yonkers             NY           10710                         5/31/2019                     X                                                        $3,773.00
Cub Aviation, LLC                              c/o Craig Glasser                                                                      Yonkers             NY           10710                         6/30/2019                     X                                                        $1,643.81
Cub Aviation, LLC                              c/o Craig Glasser                                                                      Yonkers             NY           10710                         7/31/2019                     X                                                        $2,369.68
E-3 Communications                             551 Franklin St.                                                                       Buffalo             NY           14202                         11/1/2015                     X                                                        $3,000.00
E-3 Communications                             551 Franklin St.                                                                       Buffalo             NY           14202                        12/31/2015                     X                                                        $3,000.00
Eaton Office Supply Co., Inc.                  180 John Glenn Dr.                                                                     Amherst             NY           14228                          9/3/2019                     X                                                         $409.85
Eaton Office Supply Co., Inc.                  180 John Glenn Dr.                                                                     Amherst             NY           14228                          9/9/2019                     X                                                           $43.94
Eaton Office Supply Co., Inc.                  180 John Glenn Dr.                                                                     Amherst             NY           14228                         9/20/2019                     X                                                        $1,781.72
Eaton Office Supply Co., Inc.                  180 John Glenn Dr.                                                                     Amherst             NY           14228                         9/23/2019                     X                                                         $423.16
Esquire Deposition Solutions, LLC              P.O. Box 846099                                                                        Dallas              TX           75284-6099                     9/5/2019                     X                                                         $492.92
E-Telmed, Inc.                                 5489 Wiles Rd.                                                                         Coconut Creek       FL           33073                         4/15/2016                     X                                                        $1,727.32
E-Telmed, Inc.                                 5489 Wiles Rd.                                                                         Coconut Creek       FL           33073                         5/15/2016                     X                                                        $1,727.32
E-Telmed, Inc.                                 5489 Wiles Rd.                                                                         Coconut Creek       FL           33073                         6/15/2016                     X                                                        $1,727.32
Evenhouse Printing                             4783 Southwestern Blvd.                                                                Hamburg             NY           14075                         2/28/2019                     X                                                           $61.99
Evenhouse Printing                             4783 Southwestern Blvd.                                                                Hamburg             NY           14075                         3/18/2019                     X                                                        $1,135.46
Evenhouse Printing                             4783 Southwestern Blvd.                                                                Hamburg             NY           14075                         3/20/2019                     X                                                         $530.83
Evenhouse Printing                             4783 Southwestern Blvd.                                                                Hamburg             NY           14075                         4/19/2019                     X                                                         $242.75
Evenhouse Printing                             4783 Southwestern Blvd.                                                                Hamburg             NY           14075                         5/13/2019                     X                                                         $939.82
Evenhouse Printing                             4783 Southwestern Blvd.                                                                Hamburg             NY           14075                         5/24/2019                     X                                                        $2,198.06
Evenhouse Printing                             4783 Southwestern Blvd.                                                                Hamburg             NY           14075                          6/5/2019                     X                                                           $97.11
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                         3/31/2018                     X                                                        $6,005.00
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                         6/30/2018                     X                                                       $14,260.46
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                         9/30/2018                     X                                                       $17,772.26
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                        12/12/2018                     X                                                         $472.50
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                        12/31/2018                     X                                                       $17,553.01
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                         3/31/2019                     X                                                       $18,315.77
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                         5/31/2019                     X                                                        $4,643.20
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                         6/30/2019                     X                                                       $18,997.50
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                         7/31/2019                     X                                                         $345.00
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                          8/1/2019                     X                                                        $8,096.97
Feldman, Kieffer & Herman, LLP                 The Dun Building                                                                       Buffalo             NY           14202                         8/31/2019                     X                                                       $12,497.51
First UNUM Life Insurance Co.                  P.O. Box 406919                                                                        Atlanta             GA           30384-6919                    9/17/2019                     X                                                         $346.00
Goodyear Auto Service Center                   120 Grey St.                                                                           East Aurora         NY           14052-2137                   12/15/2017                     X                                                         $627.87
Grandview Brokerage                            P.O. Box 40317                                                                         Brooklyn            NY           11204                          3/9/2016                     X                                                       $36,719.51
Grandview Brokerage                            P.O. Box 40317                                                                         Brooklyn            NY           11204                          4/4/2016                     X                                                      $206,719.51
Grandview Brokerage                            P.O. Box 40317                                                                         Brooklyn            NY           11204                         8/30/2016                     X                                                      $206,719.51
Grandview Brokerage                            P.O. Box 40317                                                                         Brooklyn            NY           11204                         6/21/2018                     X                                                       $29,460.00
Grandview Brokerage                            P.O. Box 40317                                                                         Brooklyn            NY           11204                          8/9/2018                     X                                                         $820.00
Grandview Brokerage                            P.O. Box 40317                                                                         Brooklyn            NY           11204                         8/20/2018                     X                                                       $14,822.00
Grandview Brokerage                            P.O. Box 40317                                                                         Brooklyn            NY           11204                          5/8/2019                     X                                                      $130,390.80
Grandview Brokerage                            P.O. Box 40317                                                                         Brooklyn            NY           11204                          8/7/2019                     X                                                       -$2,475.00
GuideOne Insurance                             c/o Alan Gray LLC                                                                      Boston              MA           02110                          3/3/2017                     X                                                       $25,000.00
GuideOne Insurance                             c/o Alan Gray LLC                                                                      Boston              MA           02110                         9/25/2017                     X                                                       $50,000.00
GuideOne Insurance                             c/o Alan Gray LLC                                                                      Boston              MA           02110                        11/13/2017                     X                                                       $50,000.00
GuideOne Insurance                             c/o Alan Gray LLC                                                                      Boston              MA           02110                        11/30/2017                     X                                                       $50,000.00
GuideOne Insurance                             c/o Alan Gray LLC                                                                      Boston              MA           02110                         7/30/2018                     X                                                       $50,000.00
Hampton Inn                                    248 Town Center Road                                                                   Painted Post        NY           14870                         7/29/2019                     X                                                         $146.85
Hampton Inn                                    248 Town Center Road                                                                   Painted Post        NY           14870                         8/26/2019                     X                                                         $300.16
Hampton Inn                                    248 Town Center Road                                                                   Painted Post        NY           14870                         8/29/2019                     X                                                         $141.93
Hampton Inn                                    248 Town Center Road                                                                   Painted Post        NY           14870                         8/30/2019                     X                                                         $592.17
Hampton Inn                                    248 Town Center Road                                                                   Painted Post        NY           14870                          9/9/2019                     X                                                         $300.16
Hampton Inn                                    248 Town Center Road                                                                   Painted Post        NY           14870                         9/12/2019                     X                                                         $150.08
Hudson Energy-NY                               P.O. Box 29193                                                                         New York            NY           10087                         6/19/2019                     X                                                        $2,500.00
Hudson Energy-NY                               P.O. Box 29193                                                                         New York            NY           10087                         7/24/2019                     X                                                        $2,500.00
Hudson Energy-NY                               P.O. Box 29193                                                                         New York            NY           10087                         8/21/2019                     X                                                        $2,500.00
Hudson Energy-NY                               P.O. Box 29193                                                                         New York            NY           10087                         9/18/2019                     X                                                        $2,500.00
Hudson Energy-NY                               P.O. Box 29193                                                                         New York            NY           10087                        10/23/2019                     X                                                        $2,500.00
Hudson Energy-NY                               P.O. Box 29193                                                                         New York            NY           10087                        11/20/2019                     X                                                        $2,500.00
HyperDoc, LLC                                  2865 West River Road                                                                   Grand Island        NY           14072                         7/12/2019                     X                                                        $8,500.00
Indeed, Inc.                                   Mail Code 5160                                                                         Dallas              TX           75266-0367                    7/31/2019                     X                                                        $1,320.01
InLighten                                      9645 Wehrle Dr.                                                                        Clarence            NY           14031                          7/3/2017                     X                                                        $2,986.00
InLighten                                      9645 Wehrle Dr.                                                                        Clarence            NY           14031                          8/1/2017                     X                                                        $6,656.25




                                                                                                                   3 of 8
                                                                        Case 8-19-76260-ast         Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14


                                                                                                  In re Absolut Facilities Management, LLC
                                                                                                              Case No. 19-76260
                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                               Creditor Name                              Address1                                   Address2                  City            State        Zip     Country         Claim                                                                             Total Claim
Insight                                        P.O. Box 731069                                                                        Dallas              TX           75373-1069                    3/25/2019                     X                                                         $572.79
Insight                                        P.O. Box 731069                                                                        Dallas              TX           75373-1069                    4/24/2019                     X                                                        $7,837.74
Insight                                        P.O. Box 731069                                                                        Dallas              TX           75373-1069                     7/1/2019                     X                                                        $1,260.70
Insight                                        P.O. Box 731069                                                                        Dallas              TX           75373-1069                     8/8/2019                     X                                                        $4,859.47
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                        South Easton        MA           02375                         6/30/2019                     X                                                           $74.01
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                        South Easton        MA           02375                         7/31/2019                     X                                                         $191.96
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                        South Easton        MA           02375                         8/31/2019                     X                                                         $122.95
Ira Smedra                                     6300 Wilshire Blvd., Suite 1800                                                        Los Angeles         CA           90048                          9/1/2018                     X                                                       $44,401.50
Ira Smedra                                     6300 Wilshire Blvd., Suite 1800                                                        Los Angeles         CA           90048                         12/1/2018                     X                                                       $43,650.75
Jack W Hunt & Assoc., Inc                      1120 Liberty Bldg                                                                      Buffalo             NY           14202                         2/26/2019                     X                                                         $540.42
Jackson Lewis P.C.                             666 Third Avenue                                                                       New York            NY           10017                         4/23/2019                     X                                                        $2,276.85
Jackson Lewis P.C.                             666 Third Avenue                                                                       New York            NY           10017                         8/27/2019                     X                                                        $3,035.80
Jackson Lewis P.C.                             677 Broadway                                                                           Albany              NY           12207                        11/23/2018                     X                                                        $2,554.20
Jackson Lewis P.C.                             677 Broadway                                                                           Albany              NY           12207                          2/8/2019                     X                                                        $2,170.60
Jackson Lewis P.C.                             P.O. Box 416019                                                                        Boston              MA           02241-6019                    3/15/2019                     X                                                        $2,147.50
Jacob Wintner                                  6300 Wilshire Blvd., Suite1800                                                         Los Angeles         CA           90048                          9/1/2018                     X                                                       $44,401.50
Jacob Wintner                                  6300 Wilshire Blvd., Suite1800                                                         Los Angeles         CA           90048                         12/1/2018                     X                                                       $43,650.75
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                        12/17/2018                     X                                                        $2,247.79
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                        12/19/2018                     X                                                        $6,268.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                          1/2/2019                     X                                                         $917.36
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         1/25/2019                     X                                                        $8,196.02
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         1/31/2019                     X                                                        $7,300.45
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         2/21/2019                     X                                                           $43.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         2/25/2019                     X                                                         $180.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         2/28/2019                     X                                                       $75,008.66
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         3/18/2019                     X                                                        $2,151.50
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         3/20/2019                     X                                                        $9,555.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         3/26/2019                     X                                                       $46,783.59
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         4/18/2019                     X                                                       $13,613.70
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         4/19/2019                     X                                                         $739.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         4/23/2019                     X                                                       $21,687.99
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         4/24/2019                     X                                                       $46,790.03
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         4/26/2019                     X                                                        $5,254.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         5/28/2019                     X                                                         $728.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         5/30/2019                     X                                                        $2,190.50
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         5/31/2019                     X                                                        $4,685.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                          6/3/2019                     X                                                       $34,163.68
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         6/20/2019                     X                                                        $2,151.50
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         6/24/2019                     X                                                         $365.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         6/26/2019                     X                                                       $28,841.35
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         7/18/2019                     X                                                        $7,559.60
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         7/24/2019                     X                                                       $52,315.83
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         8/15/2019                     X                                                        $1,683.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         8/19/2019                     X                                                        $1,080.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         8/27/2019                     X                                                         $253.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         8/28/2019                     X                                                        $4,177.00
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         8/29/2019                     X                                                       $60,852.25
Kaufman Borgeest & Ryan LLP                    120 Broadway                                                                           New York            NY           10271                         9/30/2019                     X                                                       $12,378.00
Kenney, Shelton, Liptak & Nowak, LLP           The Calumet Building                                                                   Buffalo             NY           14202                         8/30/2019                     X                                                        $3,150.00
Kenney, Shelton, Liptak & Nowak, LLP           The Calumet Building                                                                   Buffalo             NY           14202                         9/30/2019                     X                                                         $150.00
Kling Bros. Auto Service                       4744 Clinton St.                                                                       West Seneca         NY           14224                         2/23/2018                     X                                                        $2,388.19
Kling Bros. Auto Service                       4744 Clinton St.                                                                       West Seneca         NY           14224                         5/22/2018                     X                                                        $1,000.00
Lawley Service, Inc.                           361 Delaware Avenue                                                                    Buffalo             NY           14202                         6/29/2018                     X                                                       $27,000.00
Level 3 Communications, LLC                    P.O. Box 910182                                                                        Denver              CO           80291-0182                    8/17/2019                     X                                                            $8.36
Level 3 Communications, LLC                    P.O. Box 910182                                                                        Denver              CO           80291-0182                    9/17/2019                     X                                                            $0.66
Lexington Insurance Company                    c/o Global Recovery Services                                                           Atlanta             GA           30348-5795                    1/17/2018                     X                                                      $150,000.00
Lifetime Benefit Solutions                     Dept. 116039                                                                           Binghamton          NY           13902-5211                    5/24/2019                     X                                                         $561.20
Lifetime Benefit Solutions                     Dept. 116039                                                                           Binghamton          NY           13902-5211                    6/20/2019                     X                                                         $538.20
Lifetime Benefit Solutions                     Dept. 116039                                                                           Binghamton          NY           13902-5211                    7/17/2019                     X                                                         $538.20
Lifetime Benefit Solutions                     Dept. 116039                                                                           Binghamton          NY           13902-5211                    8/20/2019                     X                                                         $529.00
Lifetime Benefit Solutions                     P.O. Box 422                                                                           Liverpool           NY           13088-0422                    3/21/2018                     X                                                         $648.16
Lifetime Benefit Solutions                     P.O. Box 422                                                                           Liverpool           NY           13088-0422                    4/25/2019                     X                                                        $6,318.12




                                                                                                                   4 of 8
                                                                       Case 8-19-76260-ast          Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14


                                                                                                  In re Absolut Facilities Management, LLC
                                                                                                              Case No. 19-76260
                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                               Creditor Name                              Address1                                   Address2                  City            State        Zip     Country         Claim                                                                                Total Claim
Lifetime Benefit Solutions                     P.O. Box 422                                                                           Liverpool           NY           13088-0422                    5/24/2019                     X                                                              $6,318.12
Lifetime Benefit Solutions                     P.O. Box 422                                                                           Liverpool           NY           13088-0422                    6/27/2019                     X                                                              $6,240.52
Lifetime Benefit Solutions                     P.O. Box 422                                                                           Liverpool           NY           13088-0422                    7/26/2019                     X                                                              $6,196.88
Lipsius Benhaim Law, LLP                       80-02 Kew Gardens Rd.                                                                  Kew Gardens         NY           11415                         8/18/2016                     X                                                              $3,889.22
Lipsius Benhaim Law, LLP                       80-02 Kew Gardens Rd.                                                                  Kew Gardens         NY           11415                          2/6/2019                     X                                                              $6,366.14
M.Catherine Wollman DNP, CRNP                  Geriatric Nursing Consultation Svc                                                     Ponte Vedra         FL           32081                         5/16/2018                     X                                                              $2,850.00
M.Catherine Wollman DNP, CRNP                  Geriatric Nursing Consultation Svc                                                     Ponte Vedra         FL           32081                          2/3/2019                     X                                                               $900.00
Med-Pass, Inc.                                 L-3495                                                                                 Columbus            OH           43260-0001                    8/21/2019                     X                                                                 $84.19
Metschl and Associates                         Ellicott Square Building                                                               Buffalo             NY           14203                         7/18/2018                     X                                                               $507.20
Metschl and Associates                         Ellicott Square Building                                                               Buffalo             NY           14203                         2/18/2019                     X                                                               $594.30
Metschl and Associates                         Ellicott Square Building                                                               Buffalo             NY           14203                          5/6/2019                     X                                                               $592.02
Naness, Chaiet & Naness, LLC                   375 North Broadway, Suite 202                                                          Jericho             NY           11753                         10/1/2018                     X                                                               $340.00
Naness, Chaiet & Naness, LLC                   375 North Broadway, Suite 202                                                          Jericho             NY           11753                         11/1/2018                     X                                                              $3,635.40
Naness, Chaiet & Naness, LLC                   375 North Broadway, Suite 202                                                          Jericho             NY           11753                          5/1/2019                     X                                                               $225.00
Novack Burnbaum Crystal LLP                    8th Floor                                                                              New York            NY           10017                         5/21/2018                     X                                                             $28,690.36
Novack Burnbaum Crystal LLP                    8th Floor                                                                              New York            NY           10017                        11/27/2018                     X                                                              $1,029.16
Novack Burnbaum Crystal LLP                    8th Floor                                                                              New York            NY           10017                         3/11/2019                     X                                                              $2,814.14
Novack Burnbaum Crystal LLP                    8th Floor                                                                              New York            NY           10017                          6/7/2019                     X                                                            -$30,000.00
OneSpan North America, Inc.                    121 West Wacker Drive                                                                  Chicago             IL           60601                         7/31/2019                     X                                                               $241.43
OnShift, Inc.                                  P.O. Box 207856                                                                        Dallas              TX           75320-7856                     9/1/2017                     X                                                             $29,029.57
OnShift, Inc.                                  P.O. Box 207856                                                                        Dallas              TX           75320-7856                    10/1/2017                     X                                                            -$50,389.44
OnShift, Inc.                                  P.O. Box 207856                                                                        Dallas              TX           75320-7856                    12/1/2017                     X                                                            -$10,000.00
Optima Healthcare Solutions, Inc.              P.O. BOX 531734                                                                        Atlanta             GA           30353                         10/1/2019                     X                                                              $3,985.07
PATIENT 18                                     Brown Chiari LLP (Angelo Gambino)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 294                                    Brown Chiari LLP (Theresa Walsh)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 38                                     Finkelstein & Partners LLP (Mary Ellen Wright)                  2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 45                                     Finkelstein & Partners LLP (Mary Ellen Wright)                  2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 50                                     Brown Chiari LLP (Angelo Gambino)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5749                                   Brown Chiari LLP (Angelo Gambino)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5750                                   Brown Chiari LLP (Theresa Walsh)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5751                                   Brown Chiari LLP (Michele Braun)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5752                                   Brown Chiari LLP (Theresa Walsh)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5753                                   Brown Chiari LLP (Angelo Gambino)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5754                                   Brown Chiari LLP (Nicole Marques)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5755                                   LoTempio P.C. Law Group (Brian Knauth)                          2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5756                                   Brown Chiari LLP (Theresa Walsh)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5757                                   Brown Chiari LLP (Colleen Fahey)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5758                                   Brown Chiari LLP (Theresa Walsh)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5761                                   Brown Chiari LLP (Angelo S. Gambino)                            2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5762                                   Campbell & Associates (Jason Telaak)                            2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5763                                   Brown Chiari LLP (Timothy Hudson)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5766                                   Brown Chiari LLP (Michael Drumm)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5767                                   Brown Chiari LLP (David Olson)                                  2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5768                                   Brown Chiari LLP (Michael Scinta)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5770                                   Brown Chiari LLP (Michael Lancer)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5771                                   Brown Chiari LLP (Theresa Walsh)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5772                                   Brown Chiari LLP (Jeffrey Shalke)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5773                                   Ramos & Ramos (Dean Smith)                                      2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5774                                   Brown Chiari LLP (Theresa Walsh)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5775                                   Brown Chiari LLP (Michelle Braun)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5776                                   Brown Chiari LLP (Mike Scinta)                                  2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5777                                   Brown Chiari LLP (Angelo Gambino)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5778                                   Brown Chiari LLP (Eleanor Bliss Ferry)                          2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5779                                   Brown Chiari LLP (Theresa Walsh)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5780                                   Brown Chiari LLP (Michele Braun)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5782                                   Brown Chiari LLP (Tim Hudson)                                   2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5783                                   Brown Chiari LLP (Colleen Fahey)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5786                                   Brown Chiari LLP (David Olson)                                  2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5787                                   Finkelstein & Partners LLP (Mary Ellen Wright)                  2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5788                                   Brown Chiari LLP (Michele Braun)                                2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5789                                   Brown Chiari LLP (Nicole Marques)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5790                                   Brown Chiari LLP (Theresa M. Walsh Esq.)                        2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown




                                                                                                                   5 of 8
                                                                      Case 8-19-76260-ast         Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14


                                                                                                In re Absolut Facilities Management, LLC
                                                                                                            Case No. 19-76260
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent
                                                                                                                                                                                              Date Debt was




                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                            Incurred, Basis for
                              Creditor Name                             Address1                                   Address2                  City            State        Zip     Country         Claim                                                                                Total Claim
PATIENT 5791                                  Brown Chiari LLP (Colleen Fahey)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5792                                  Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5793                                  Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5794                                  Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5795                                  Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5796                                  Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5798                                  Brown Chiari LLP (Nicole T.C. Marques)                         2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 5799                                  Brown Chiari LLP (Timothy Hudson)                              2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 6                                     Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
PATIENT 9                                     Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo             NY           14225                                          X            X             X                                    Unknown
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    5/12/2017                     X                                                             $2,739.50
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    8/23/2018                     X                                                              $812.50
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    9/17/2018                     X                                                              $456.50
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                   12/14/2018                     X                                                              $383.00
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    1/16/2019                     X                                                             $1,479.50
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    2/18/2019                     X                                                              $676.50
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    3/13/2019                     X                                                              $846.00
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    4/26/2019                     X                                                              $873.00
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    5/13/2019                     X                                                             $4,362.50
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    6/17/2019                     X                                                             $3,879.50
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    7/15/2019                     X                                                              $325.50
Phillips Lytle LLP                            One Canalside                                                                         Buffalo             NY           14203-2887                    8/21/2019                     X                                                             $2,080.00
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                       Detroit             MI           48267-4802                     3/1/2018                     X                                                              $122.34
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                       Detroit             MI           48267-4802                    3/31/2018                     X                                                              $600.00
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                       Detroit             MI           48267-4802                     4/1/2018                     X                                                              $285.47
Preferred Leasing                             P.O. Box 816                                                                          Englewood           NJ           07631                         7/24/2019                     X                                                             $1,331.94
ProQuest, LLC                                 6216 Paysphere Circle                                                                 Chicago             IL           60674                          8/7/2019                     X                                                              $661.20
Radio One Buffalo, LLC                        2900 Genesee Street                                                                   Cheektowaga         NY           14225                         7/29/2018                     X                                                             $2,125.00
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                     7/5/2018                     X                                                             $3,500.00
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                     8/7/2018                     X                                                             $2,169.00
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                    9/10/2018                     X                                                             $2,169.00
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                    2/18/2019                     X                                                             $2,175.00
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                     3/6/2019                     X                                                             $2,175.00
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                    4/16/2019                     X                                                             $2,175.00
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                    5/15/2019                     X                                                             $3,903.75
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                    6/15/2019                     X                                                             $3,153.75
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                    7/15/2019                     X                                                             $3,147.75
Real Time Medical Systems, LLC                P.O. Box 645852                                                                       Pittsburgh          PA           15264-5256                    9/13/2019                     X                                                             $3,147.75
Rehab Management Alliance, LLC                5 Knollwood Court                                                                     Manalapan           NJ           07726                         5/21/2019                     X                                                             $3,525.00
Rehab Management Alliance, LLC                5 Knollwood Court                                                                     Manalapan           NJ           07726                         6/15/2019                     X                                                            $10,500.00
Rehab Management Alliance, LLC                5 Knollwood Court                                                                     Manalapan           NJ           07726                         7/19/2019                     X                                                             $1,800.00
Rehab Management Alliance, LLC                5 Knollwood Court                                                                     Manalapan           NJ           07726                         8/11/2019                     X                                                             $2,175.00
Rehab Management Alliance, LLC                5 Knollwood Court                                                                     Manalapan           NJ           07726                          9/7/2019                     X                                                             $3,450.00
RiverStone Claims Mgt, LLC                    Accounting Department                                                                 Manchester          NH           03101                         7/29/2016                     X                                                             $9,180.00
RiverStone Claims Mgt, LLC                    Accounting Department                                                                 Manchester          NH           03101                         3/22/2017                     X                                                             $7,937.23
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                         New York            NY           10022                         3/18/2019                     X                                                            $10,374.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                         New York            NY           10022                         4/16/2019                     X                                                             $3,192.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                         New York            NY           10022                         5/21/2019                     X                                                             $3,194.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                         New York            NY           10022                         6/14/2019                     X                                                            -$8,572.11
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                         New York            NY           10022                         7/19/2019                     X                                                              $192.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                         New York            NY           10022                         8/19/2019                     X                                                              $114.00
Sedgwick Claims Managment Svc, Inc.           P.O. Box 102514                                                                       Atlanta             GA           30368-2514                    7/15/2016                     X                                                             $3,500.00
Sedgwick Claims Managment Svc, Inc.           P.O. Box 102514                                                                       Atlanta             GA           30368-2514                    8/12/2016                     X                                                             $3,500.00
Sedgwick Claims Managment Svc, Inc.           P.O. Box 102514                                                                       Atlanta             GA           30368-2514                   11/14/2016                     X                                                             $3,500.00
Sedgwick Claims Managment Svc, Inc.           P.O. Box 102514                                                                       Atlanta             GA           30368-2514                    6/12/2017                     X                                                             $3,275.00
Sedgwick Claims Managment Svc, Inc.           P.O. Box 102514                                                                       Atlanta             GA           30368-2514                    9/14/2017                     X                                                             $3,275.00
Sedgwick Claims Managment Svc, Inc.           P.O. Box 102514                                                                       Atlanta             GA           30368-2514                    1/30/2018                     X                                                             $6,725.00
SolaMed 02, LLC                               5308-13th Ave.                                                                        Brooklyn            NY           11219                        11/30/2017                     X                                                              $244.69
SolaMed 02, LLC                               5308-13th Ave.                                                                        Brooklyn            NY           11219                        12/31/2017                     X                                                              $244.69
SolaMed 02, LLC                               5308-13th Ave.                                                                        Brooklyn            NY           11219                         1/31/2018                     X                                                              $244.69
SolaMed 02, LLC                               5308-13th Ave.                                                                        Brooklyn            NY           11219                         2/28/2018                     X                                                              $244.69
SolaMed 02, LLC                               5308-13th Ave.                                                                        Brooklyn            NY           11219                         3/31/2018                     X                                                              $195.75




                                                                                                                 6 of 8
                                                                    Case 8-19-76260-ast         Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14


                                                                                              In re Absolut Facilities Management, LLC
                                                                                                          Case No. 19-76260
                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                       Claim subject to offset?
                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent
                                                                                                                                                                                            Date Debt was




                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                          Incurred, Basis for
                             Creditor Name                            Address1                                   Address2                  City            State        Zip     Country         Claim                                                                             Total Claim
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                         4/30/2018                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                         5/31/2018                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                         6/30/2018                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                         7/31/2018                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                         8/31/2018                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                         9/30/2018                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                        10/31/2018                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                        11/30/2018                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                        12/31/2018                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                         1/31/2019                     X                                                         $195.75
SolaMed 02, LLC                              5308-13th Ave.                                                                       Brooklyn            NY           11219                         2/28/2019                     X                                                         $195.75
SolEx                                        P.O. Box 512402                                                                      Los Angeles         CA           90051-0402                    8/25/2019                     X                                                         $170.72
Sparta, Inc.                                 8086 S. Yale Ave., Suite 225                                                         Tulsa               OK           74136                         11/1/2017                     X                                                       $30,843.60
Sparta, Inc.                                 8086 S. Yale Ave., Suite 225                                                         Tulsa               OK           74136                         11/2/2017                     X                                                       $30,190.56
Speno MacLeod, PLLC                          136 E. Genesee St.                                                                   Baldwinsville       NY           13027                          8/1/2019                     X                                                           $38.60
Streamline Verify                            100 Boulevard of the Americas                                                        Lakewood            NJ           08701                          6/4/2019                     X                                                        $4,450.00
Susan Banks Consulting Services              53 Old Tower Lane                                                                    Williamsville       NY           14221                         6/30/2019                     X                                                        $2,000.00
Susan Banks Consulting Services              53 Old Tower Lane                                                                    Williamsville       NY           14221                         7/31/2019                     X                                                        $2,000.00
Susan Banks Consulting Services              53 Old Tower Lane                                                                    Williamsville       NY           14221                         8/31/2019                     X                                                        $2,000.00
Susan Banks Consulting Services              53 Old Tower Lane                                                                    Williamsville       NY           14221                        10/11/2019                     X                                                        $2,000.00
Susan Banks Consulting Services              53 Old Tower Lane                                                                    Williamsville       NY           14221                        11/11/2019                     X                                                        $2,000.00
Susan Banks Consulting Services              53 Old Tower Lane                                                                    Williamsville       NY           14221                        12/11/2019                     X                                                        $2,000.00
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         12/1/2017                     X                                                       $14,137.98
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         1/10/2018                     X                                                        $2,089.60
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         1/30/2018                     X                                                        $5,424.68
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                          3/8/2018                     X                                                         $992.09
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         3/12/2018                     X                                                         $292.00
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         3/13/2018                     X                                                         $959.25
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                          4/5/2018                     X                                                           $61.00
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         8/14/2018                     X                                                      -$10,000.00
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         8/29/2018                     X                                                      -$10,000.00
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         9/10/2018                     X                                                       -$9,972.31
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         2/19/2019                     X                                                        $1,371.99
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         3/29/2019                     X                                                        $3,105.81
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         4/10/2019                     X                                                         $682.12
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         5/10/2019                     X                                                        $1,791.80
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         6/10/2019                     X                                                        $3,272.69
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         7/10/2019                     X                                                        $1,152.06
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         8/10/2019                     X                                                        $3,427.33
TALX Corporation                             4076 Paysphere Circle                                                                Chicago             IL           60674                         9/10/2019                     X                                                        $2,592.49
TALX UC Express                              4076 Paysphere Circle                                                                Chicago             IL           60674                          8/8/2019                     X                                                        $3,441.49
Time Warner                                  P.O. Box 223085                                                                      Pittsburgh          PA           15251-2085                     8/1/2019                     X                                                        $1,036.88
Time Warner                                  P.O. Box 223085                                                                      Pittsburgh          PA           15251-2085                     9/1/2019                     X                                                         $425.63
U.S. Bank                                    P.O. Box 790448                                                                      St. Louis           MO           63179-0448                    5/20/2019                     X                                                         $324.07
U.S. Bank                                    P.O. Box 790448                                                                      St. Louis           MO           63179-0448                    5/31/2019                     X                                                        $5,601.64
U.S. Bank                                    P.O. Box 790448                                                                      St. Louis           MO           63179-0448                    6/19/2019                     X                                                         $324.07
U.S. Bank                                    P.O. Box 790448                                                                      St. Louis           MO           63179-0448                     7/1/2019                     X                                                        $5,601.70
U.S. Bank                                    P.O. Box 790448                                                                      St. Louis           MO           63179-0448                    7/19/2019                     X                                                         $324.07
U.S. Bank                                    P.O. Box 790448                                                                      St. Louis           MO           63179-0448                     8/1/2019                     X                                                        $3,024.43
United Specialty Insurance Co.               P.O. Box 14543                                                                       Des Moines          IA           50306-3538                    2/28/2017                     X                                                       $13,162.12
United Specialty Insurance Co.               P.O. Box 14543                                                                       Des Moines          IA           50306-3538                     3/3/2017                     X                                                       $16,330.08
Verizon                                      P.O. Box 15043                                                                       Albany              NY           12212-5043                     9/8/2019                     X                                                        $2,313.94
Verizon                                      P.O. Box 15124                                                                       Albany              NY           12212-5124                    8/31/2019                     X                                                         $526.99
Verizon Connect Fleet USA, LLC               1100 Winter Street                                                                   Waltham             MA           02451                         8/15/2019                     X                                                         $146.81
West Unified Communications Svcs, Inc        P.O. Box 281866                                                                      Atlanta             GA           30384-1866                    8/31/2019                     X                                                         $122.96
West Unified Communications Svcs, Inc        P.O. Box 281866                                                                      Atlanta             GA           30384-1866                    9/30/2019                     X                                                           $23.82
Wex Bank                                     P.O. Box 6293                                                                        Carol Stream        IL           60197-6293                    9/23/2019                     X                                                         $893.92
Windstream                                   P.O. Box 9001013                                                                     Louisville          KY           40290-1013                     9/8/2018                     X                                                         $743.13
Windstream                                   P.O. Box 9001013                                                                     Louisville          KY           40290-1013                    4/15/2019                     X                                                        $4,427.30
Windstream                                   P.O. Box 9001013                                                                     Louisville          KY           40290-1013                    5/15/2019                     X                                                       -$5,068.66
Windstream                                   P.O. Box 9001013                                                                     Louisville          KY           40290-1013                     8/8/2019                     X                                                        $7,332.29
Windstream                                   P.O. Box 9001013                                                                     Louisville          KY           40290-1013                     9/1/2019                     X                                                         $103.75




                                                                                                               7 of 8
                Case 8-19-76260-ast        Doc 153     Filed 10/16/19      Entered 10/16/19 09:21:14


                                         In re Absolut Facilities Management, LLC
                                                     Case No. 19-76260
                            Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                       Claim subject to offset?
                                                                                                                                                             Unliquidated
                                                                                                                                                Contingent
                                                                                                                            Date Debt was




                                                                                                                                                                            Disputed
                                                                                                                          Incurred, Basis for
Creditor Name    Address1                                   Address2                  City        State   Zip   Country         Claim                                                                             Total Claim
                                                                                                                                                                                Total:                              $8,978,470.73




                                                          8 of 8
                     Case 8-19-76260-ast                         Doc 153   Filed 10/16/19         Entered 10/16/19 09:21:14


 Fill in this information to identify the case:

 Debtor name         Absolut Facilities Management, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76260
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                                          Case 8-19-76260-ast     Doc 153      Filed 10/16/19    Entered 10/16/19 09:21:14


                                                                                                                In re Absolut Facilities Management, LLC
                                                                                                                           Case No. 19-76260
                                                                                                          Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                                    Description of Contract or Lease and   Date of Contract or
              Counterparty Name                              Address1                                    Address2                            Address3                   City      State       Zip       Country         Nature of Debtor's Interest        Lease
2178 N FIFTH STREET LLC                    ATTN: IRA SMEDRA                            C/O THE ARBA GROUP, INC.                    6380 WILSHIRE BOULEVARD       LOS ANGELES     CA       90048                   LEASE: BUILDING AND LAND                              5/14/09
2178 N FIFTH STREET LLC                    ATTN: IRA SMEDRA                            C/O THE ARBA GROUP, INC.                    6380 WILSHIRE BOULEVARD       LOS ANGELES     CA       90048                   LEASE: BUILDING AND LAND                              5/14/09
ACCELERATED CARE PLUS                      ATTN: GENERAL COUNSEL                       13828 COLLECTIONS CENTER DRIVE                                            CHICAGO         IL       60693                   SETTLEMENT AGREEMENT                               5/20/2019
AETNA HEALTH INC                           ATTN: CONTRACT CONSULTING UNIT              ATTN: GENERAL COUNSEL                       1000 MIDDLE STREET, MC5E      MIDDLETOWN      CT       06457                   SERVICE CONTRACT                                    11/15/17
AMERICAN HEALTH TECH INC                   ATTN: GENERAL COUNSEL                       805 SOUTH WHEATLEY STREET                   SUITE 600                     RIDGELAND       MS       39157                   SERVICE CONTRACT                                       6/1/07
AMHERST PSYCHIATRY PC                      ATTN: GENERAL COUNSEL                       65 VIA FORESTA LANE                                                       WILLIAMSVILLE   NY       14221                   SERVICE CONTRACT                                   12/4/2015
ARBOR PARK 2806, LLC                       C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                       1600 BAUCH AND LOMB PLACE     ROCHESTER       NY       14604-2711              SETTLEMENT AGREEMENT                               7/11/2019
BEILS INFORMATION TECHNOLOGY SYSTEMS       ATTN: GENERAL COUNSEL                       1201 INDIAN CHURCH ROAD                                                   BUFFALO         NY       14224-1383              SERVICE CONTRACT                                      4/28/19
CORPORATION
BILLIT ACCOUNTING & INFORMATION            ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                          EAST AURORA     NY       14052                   SERVICE CONTRACT                                        6/1/07
TECHNOLOGY LLC
BILLIT ACCOUNTING & INFORMATION            ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                          EAST AURORA     NY       14052                   LICENSING AGREEMENT                                    6/23/07
TECHNOLOGY LLC
COMPLIANCE CONSULTING GROUP LLC            ATTN: GENERAL COUNSEL                       9906 METROPOLITAN AVENUE                                                  FOREST HILLS    NY       11357                   SERVICE CONTRACT                                      8/1/2014
                                                                                                                                                                                                                  FINANCE AGREEMENT (SECURED
CROSS COUNTRY HEALTHCARE                   ATTN: GENERAL COUNSEL                       6551 PARK OF COMMERCE BOULEVARD                                           BOCA RATON      FL       33487                   LENDERS, BONDS, MORTGAGES, ETC.)         Not dated
EATON OFFICE SUPPLY CO INC                 ATTN: GENERAL COUNSEL                       180 JOHN GLENN DRIVE                                                      AMHERST         NY       14228                   SERVICE CONTRACT                                     2/17/2014
GREENBERG G. & RICHARDS, INC.              ATTN: GENERAL COUNSEL                       5858 WESTHEIMER ROAD                        SUITE 500                     HOUSTON         TX       77057                   SETTLEMENT AGREEMENT                                 5/20/2019
GSG FINANCIAL LLC                          ATTN: GENERAL COUNSEL                       45 MAIN STREET                              SUITE 537                     BROOKLYN        NY       11201                   GUARANTEES                               Not dated
HEALTH SYSTEM SERVICES, LTD                ATTN: ROBERT A. MINICUCCI, SR., PRESIDENT   6867 WILLIAMS ROAD                                                        NIAGARA FALLS   NY       14304                   SERVICE CONTRACT                                        4/4/16
HEALTH VALUE MANAGEMENT INC D/B/A          ATTN: PRESIDENT                             PO BOX 19013                                                              GREEN BAY       WI       54307                   SERVICE CONTRACT                                       1/21/09
CHOICECARE NETWORK
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                             WEBSTER         NY       14680                   SERVICE CONTRACT                                     6/1/17
MORPHOTRUST USA, LLC                       ATTN: GENERAL COUNSEL                       296 CONCORD ROAD                                                          BILLERICA       MA       01821                   SERVICE CONTRACT                                   8/1/2016
MORPHOTRUST USA, LLC                       ATTN: GENERAL COUNSEL                       296 CONCORD ROAD                            SUITE 300                     BILLERICA       MA       01821                   SERVICE CONTRACT                                 12/15/2014
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: GENERAL COUNSEL                       PO BOX 531734                                                             ATLANTA         GA       30353                   SERVICE CONTRACT                                   4/9/2018
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN MACKLE                        4229 SOUTHWEST HIGH MEADOWS AVENUE                                        PALM CITY       FL       34990                   SERVICE CONTRACT                                   2/1/2016
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN MACKLE                        4229 SOUTHWEST HIGH MEADOWS AVENUE                                        PALM CITY       FL       34990                   SERVICE CONTRACT                                  2/11/2016
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN MACKLE                        4229 SOUTHWEST HIGH MEADOWS AVENUE                                        PALM CITY       FL       34990                   SERVICE CONTRACT                                  2/13/2016
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                        PALM CITY       FL       34990                   LICENSING AGREEMENT                                  2/1/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                        PALM CITY       FL       34990                   LICENSING AGREEMENT                                 2/11/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                        PALM CITY       FL       34990                   LICENSING AGREEMENT                                 2/13/16
ORCHARD PARK 6060, LLC                     C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                       1600 BAUCH AND LOMB PLACE     ROCHESTER       NY       14604-2711              SETTLEMENT AGREEMENT                              7/11/2019
PENN POWER SYSTEMS, A DIVISION OF PENN
DETROIT DIESEL ALLISON, LLC                ATTN: GENERAL COUNSEL                       350 BAILEY AVENUE                                                         BUFFALO         NY       14210                   LEASE: EQUIPMENT                                     10/1/2016
POINTCLICKCARE TECHNOLOGIES INC.           ATTN: GENERAL COUNSEL                       5570 EXPLORER DRIVE                                                       MISSISSAUGA     ON       L4W 0C4      Canada     MONTHLY QUOTE ORDER FORM
PREVENTIVE DIAGNOSTICS INC                 ATTN: GENERAL COUNSEL                       544 PARK AVENUE                                                           BROOKLYN        NY       11205                   SERVICE CONTRACT                                     7/25/12
RICOH                                      ATTN: GENERAL COUNSEL                       1310 MADRID STREET                          SUITE 101                     MARSHALL        MN       56258                   LEASE: EQUIPMENT                                    4/3/2013
RICOH                                      ATTN: GENERAL COUNSEL                       1310 MADRID STREET                          SUITE 101                     MARSHALL        MN       56258                   LEASE: EQUIPMENT                                   8/28/2013
RICOH                                      ATTN: GENERAL COUNSEL                       1310 MADRID STREET                          SUITE 101                     MARSHALL        MN       56258                   LEASE: EQUIPMENT                                   3/17/2015
RICOH                                      ATTN: GENERAL COUNSEL                       1310 MADRID STREET                          SUITE 101                     MARSHALL        MN       56256                   LEASE: EQUIPMENT                                 12/22/2015
RICOH                                      ATTN: GENERAL COUNSEL                       1310 MADRID STREET                          SUITE 101                     MARSHALL        MN       56256                   LEASE: EQUIPMENT                                    3/3/2016
RICOH                                      ATTN: GENERAL COUNSEL                       1310 MADRID STREET                          SUITE 101                     MARSHALL        MN       56256                   LEASE: EQUIPMENT                                   3/15/2016
SOLEX                                      ATTN: GENERAL COUNSEL                       245 SOUTH MAIN STREET                       4TH FLOOR                     NEW CITY        NY       10956                   SERVICE CONTRACT                                   3/25/2019
SULLIVAN PARK 301, LLC                     C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                       1600 BAUCH AND LOMB PLACE     ROCHESTER       NY       14604-2711              SETTLEMENT AGREEMENT                               7/11/2019
THE PARK ASSOCIATES INC                    ATTN: GENERAL COUNSEL                       1181 QUAKER ROAD                                                          EAST AURORA     NY       14052                   LICENSING AGREEMENT                                  6/23/07
THREE RIVERS 101, LLC                      C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                       1600 BAUCH AND LOMB PLACE     ROCHESTER       NY       14604-2711              SETTLEMENT AGREEMENT                               7/11/2019
TIME WARNER CABLE ENTERPRISES LLC          ATTN: GENERAL COUNSEL                       2620 WEST HENRIETTA ROAD                                                  ROCHESTER       NY       14623                   UTILTY AGREEMENT                                   10/1/2017
TIME WARNER CABLE ENTERPRISES LLC          ATTN: GENERAL COUNSEL                       2620 WEST HENRIETTA ROAD                                                  ROCHESTER       NY       14623                   UTILTY AGREEMENT                                   10/3/2017
TIME WARNER CABLE ENTERPRISES LLC          ATTN: GENERAL COUNSEL                       2620 WEST HENRIETTA ROAD                                                  ROCHESTER       NY       14623                   UTILTY AGREEMENT                                   10/3/2017
VERIZON BUSINESS NETWORK SERVICES          ATTN: GENERAL COUNSEL                       ONE VERIZON WAY                                                           BASKING RIDGE   NJ       07920                   SERVICE CONTRACT                                 12/12/2016
VERIZON BUSINESS NETWORK SERVICES          ATTN: GENERAL COUNSEL                       ONE VERIZON WAY                                                           BASKING RIDGE   NJ       07920                   SERVICE CONTRACT                         Not Dated
VERIZON BUSINESS SERVICES                  ATTN: GENERAL COUNSEL                       C/O VERIZON BUSINESS NETWORK SERVICES       ONE VERIZON WAY               BASKING RIDGE   NJ       07920                   SERVICE CONTRACT                                 10/11/2016
VILLAGE PARK 4540, LLC                     C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                       1600 BAUCH AND LOMB PLACE     ROCHESTER       NY       14604-2711              SETTLEMENT AGREEMENT                               7/11/2019
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                     7/29/15
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                    11/12/15
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                    12/30/15
WESCOM SOLUTIONS INC D/B/A                 ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                     9/13/15
POINTCLICKCARE
WESCOM SOLUTIONS INC D/B/A                 ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                       9/13/15
POINTCLICKCARE
WESCOM SOLUTIONS INC. DBA AS               ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                        UNIT 4                        MISSISSAUGA     ON       L5N 8E9      CANADA     SERVICE CONTRACT                                       1/28/15
POINTCLICKCARE
ZOLL SERVICES LLC                          ATTN: GENERAL COUNSEL                       121 GAMMA DRIVE                                                           PITTSBURGH      PA       15238-2919              SERVICE CONTRACT                                       5/23/18




                                                                                                                                 1 of 1
                     Case 8-19-76260-ast                         Doc 153   Filed 10/16/19      Entered 10/16/19 09:21:14


 Fill in this information to identify the case:

 Debtor name         Absolut Facilities Management, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76260
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Schedule H                                                                                                         D
             Attachment                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                                      Case 8-19-76260-ast       Doc 153   Filed 10/16/19       Entered 10/16/19 09:21:14


                                                                                                            In re Absolut Facilities Management, LLC
                                                                                                                       Case No. 19-76260
                                                                                                                     Schedule H: CoDebtors




                             Name of Codebtor                              Address1              Address2          Address3     Address4         City    State        Zip     Country               Name of Creditor                Applicable Schedules (D, E/F, G)
Absolut at Orchard Brooke, LLC                                       Chip Woelper         1422 Clarkview Road                              Baltimore    MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       Chip Woelper         1422 Clarkview Road                              Baltimore    MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    Chip Woelper         1422 Clarkview Road                              Baltimore    MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   Chip Woelper         1422 Clarkview Road                              Baltimore    MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   Chip Woelper         1422 Clarkview Road                              Baltimore    MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      Chip Woelper         1422 Clarkview Road                              Baltimore    MD       21209-0000             Capital Finance LLC Claim - Acct 0014   D




                                                                                                                              1 of 1
                    Case 8-19-76260-ast                Doc 153          Filed 10/16/19           Entered 10/16/19 09:21:14




Fill in this information to identify the case:

Debtor name         Absolut Facilities Management, LLC

United States Bankruptcy Court for the:     EASTERN DISTRICT OF NEW YORK

Case number (if known)    19-76260
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       October 16, 2019                X /s/ Michael Wyse
                                                           Signature of individual signing on behalf of debtor

                                                            Michael Wyse
                                                            Printed name

                                                            Chief Restructuring Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
